Citation Nr: 0632618	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-37 614	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for cervical disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to July 1968 and had periods of active duty for 
training (ACDUTRA) in the Army National Guard from December 
1975 to September 1994.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2004 
rating decision by the Newark RO.  In September 2005, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.  In January 2006 the 
case was remanded for additional development.  


FINDINGS OF FACT

1.  During service the veteran was seen for an acute back 
strain, which resolved; a chronic low back disability was not 
manifested in service; and there is no competent evidence 
that any current low back disorder (to include strain) may be 
related to the veteran's service, to include any period of 
ACDUTRA.

2.  A cervical spine disability was not manifested in 
service, and any current cervical disability, to include disc 
disease, is not shown to be related to service to include any 
period of ACDUTRA.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability, to include 
strain is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for a cervical spine disability, to 
include disc disease, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a December 2003 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  He was also advised to submit any medical evidence 
he had that is pertinent to his claims.  The Board notes that 
VCAA notice in this case was provided to the appellant prior 
to the initial adjudications.  Pelegrini.  In May 2006, the 
veteran was provided notice regarding the rating of the 
disabilities on appeal and effective dates of awards (Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)).  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained.  VA 
arranged for the veteran to be examined.  The examination did 
not encompass the  cervical spine; however, such examination 
was not required.  As there is no evidence that the veteran 
suffered an injury, disease or event involving the cervical 
spine during service, an examination for an opinion as to 
nexus between the claimed disability and the veteran's 
military service is not necessary.   38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  Also, pursuant 
to the Board's January 2006 remand, the RO sent the veteran a 
February 2006 letter requesting him to provide identifying 
information so that the RO could pursue development regarding 
allegations of injury sustained/treatment provided while the 
veteran was on ACDUTRA.  He did not respond to the request.  
Consequently, the RO was unable to provide further assistance 
in the matter.  VA's duty to assist is met.  

Finally, in August 2006, additional evidence (a November 2005 
statement from Dr. R. P.) was received without a waiver of 
initial RO consideration.  This evidence merely states that 
the veteran sustained a back injury in service, and notes 
that he requires therapy for back disability.  These matters 
are not in dispute (and consequently the information is not 
material to the matter at hand.  Hence, referral of the 
evidence submitted to the RO for initial consideration is not 
necessary.  38 C.F.R. § 20.1304 (2006).

II. Factual Background

No pertinent abnormalities were noted on service enlistment 
examination or in associated medical history.  A May 1968 
record reveals the veteran was seen complaining of a pulled 
muscle in his back.  It was noted that he had acute 
lumbosacral strain with marked paraspinal spasm.  He was put 
on light duty for one week.  No further follow-up is shown.  
On service separation examination approximately three weeks 
later, no low back complaints, findings or diagnosis was 
noted.  On physical evaluation, the spine and musculoskeletal 
system were normal.  The veteran indicated in an associated 
medical history report that he did not have back trouble of 
any sort.  In July 1968, he signed a statement that there was 
no change in his medical condition since his last 
examination.  

Reports of periodic examinations for National Guard service 
in February 1981, December 1985, January 1990, and July 1994 
mention no low back or cervical complaints, findings, or 
diagnoses.

Private treatment records from December 2002 to February 2003 
include a December 2002 record which shows the veteran had 
complaints of numbness and tingling in the right upper 
extremity and neck discomfort which occurred in the past few 
weeks without precipitating factors such as heavy lifting or 
accident.  It was noted that he did regular workouts with 
lifting and gym.  An MRI showed changes reflective of 
cervical spondylosis.

On January 2004 VA examination, the veteran reported that 
while playing volleyball at a picnic while on active duty he 
fell on the ground and injured his upper and lower back.  On 
physical examination of the thoracic and lumbar spine the 
diagnosis was lumbosacral sprain and strain injury.  

At a September 2005 Travel Board hearing, the veteran 
testified that he sustained an injury at a military function 
(in 1967 or 1966 through 1968), was taken to a hospital and 
received treatment for a period of time, then had several 
recurrences since.  He reported postservice treatment for his 
back in 1978.  He reported that he was next seen at Camp 
Edwards Massachusetts in 1990.  He stated that his back went 
out completely and that he was hospitalized.  He added that 
this was the last incident that was medically documented.  He 
also denied having any back problems prior to service.  The 
veteran stated that he is treated by a private physician who 
has never offered an official opinion that links his claimed 
disorders to his time in service.  

In a January 2006 remand, the Board requested that the RO 
obtain more detailed information from the veteran regarding 
his alleged ACDUTRA injury and postservice treatment he 
received for the disabilities at issue, and secure all 
pertinent records.  The RO sought such information via letter 
to the veteran in February 2006.  He did not respond, and the 
development could not be completed.

In a statement received in August 2006, a private physician 
noted he was treating the veteran for back pain.  It was also 
noted that the veteran sustained a back injury on active 
duty.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Low back disability

The record shows that the veteran has a current low back 
disability, and that he apparently sustained a low back 
injury in service.  However, the low back injury was 
apparently acute (it was thus characterized) and resolved, as 
no back complaints, findings, or diagnosis were noted on 
service separation examination or for many years thereafter 
(including on periodic examinations for National Guard 
service in the 1980's and 1990's.  Consequently, service 
connection for a low back disability on the basis that it was 
manifested in service and persisted isn't warranted.  As 
arthritis of the lumbar spine was not shown in the first 
postservice year, the chronic disease presumptions for such 
disease under 38 U.S.C.A. § 1112 do not apply.  The veteran's 
allegations of injury on ACDUTRA cannot be corroborated 
because he has not cooperated with VA's efforts to secure 
clarifying information.  

Furthermore, there is no competent evidence that relates the 
veteran's current low back disability to his service, or to 
the remote back injury therein.   While the veteran's 
treating physician noted he was injured in service, the 
physician did not go on to indicate that the current low back 
disability is related to such injury.  Significantly, a 
lengthy time interval between service (or an injury therein) 
and a current disability is of itself a significant factor 
against a finding that the current disability might be 
related to service.  The veteran's own opinion in this matter 
is not competent evidence because he is a layperson.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Without 
competent evidence of a nexus between the veteran's current 
low back disability and his service (to include the injury 
therein), the preponderance of the evidence is against this 
claim, and it must be denied.

Cervical spine

There is no objective evidence that the veteran sustained a 
cervical spine (neck) injury, or was treated for neck 
complaints in service or on ACDUTRA.  While he has alleged 
such injury and treatment, he has not provided any detailed 
information (upon request) that would allow for verification 
of the allegations.  In fact, the record presented shows that 
the initial reports of complaints suggested insidious onset 
many years postservice (in December 2002).  In addition, 
there is no competent (medical) evidence that relates the 
veteran's current cervical spine disability to service.  
Again, a lengthy time interval between service and the 
earliest medical documentation of complaints or findings 
pertaining to current disability is, of itself, a factor 
against a finding that a disability might be service related.  

Without evidence of cervical spine disease or in service, and 
with no competent evidence that relates any current cervical 
disability to service, the preponderance of the evidence is 
against this claim.  Accordingly, it too must be denied. 


ORDER

Service connection for a low back disability, to include 
strain, is denied.

Service connection for a cervical spine disability, to 
include disc disease, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


